Adams, Ch. J.,
dissenting. — I think that a new trial should have been granted on the ground of the misconduct of the plaintiff’s attorney in mentioning the defendant’s offer. The majority think that the defendant waived the misconduct by consenting to proceed with the trial instead of demanding a discharge of the jury. I am not able to agree with them upon that point. It seems to me that it subjects the party wronged to a great hardship to hold that he must demand a discharge of the jury, or be deemed to have waived the misconduct. lie cannot know to what extent, if any, he has been prejudiced, and he may have the most substantial reasons for not wishing a postponement of a disposition of the case. On the other hand, if the rule of the majority is to prevail, it gives the plaintiff in a case like this, if he should happen for any reason to desire that the jury should be discharged, the power to compel, by his own misconduct, the defendant to demand a discharge, or submit to the trial of the case by a jury presumably disqualified to do him justice.